Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment which condemns her to pay a sum of money, according to an agreement annexed to the petition.
This agreement shows, that the defendant promised to pay the sum claimed, at the office of the Union Branch Bank, at Plaquemine. There is no allegation in the petition, that the plaintiff called there for the money.
The counsel for the defendant and appellant, has correctly urged that the court erred in overruling his exceptions to the absencé of any allegation, and proof of a demand of payment at the place at which, according to the agreement, the defendant bound herself to pay. ► u
The demand at that place, Was a condition precedent, r ’ r j which the plaintiff was bound to allege and prove.
It is, therefore, ordered, adjudged and decreed that the judgment of the District Court, be annulled, avoided and reversed, and that there be judgment for the defendant, as in case of a non-suit; the plaintiff paying costs in both courts.